



COURT OF APPEAL FOR ONTARIO

CITATION:

R. v. Rawn, 2012 ONCA 487

DATE: 20120709

DOCKET: C53457

Weiler, Watt and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Holly Rawn

Respondent

John McInnes, for the appellant

Franklin Lyons, for the respondent

Heard: May 4, 2012

On appeal from the sentence imposed on February 18, 2011
    by Justice Kim A. Carpenter-Gunn of the Superior Court of Justice.

Epstein J.A.:

OVERVIEW

[1]

On May 10, 2008, the respondent, Holly Rawn, was involved in a serious
    motor vehicle collision that injured seven people.

[2]

Ms. Rawn was charged with seven counts of dangerous driving causing
    bodily harm.  Following an eight-day trial, a jury found her guilty of all
    counts.  The trial judge suspended the passing of sentence and ordered Ms. Rawn
    to comply with the terms of a two-year period of probation with no terms other
    than those mandated under s. 732.1(2) of the
Criminal Code
,
R.S.C,
    1985, c. C-46
.
The trial judge also imposed a two-year driving
    prohibition, concurrent with the one year mandatory licence suspension under
    the
Highway Traffic Act
,
R.S.O. 1990, c. H.8.

[3]

The Crown appeals this sentence on the basis that the trial judge erred
    in principle when sentencing Ms. Rawn and that the sentence imposed is
    manifestly unfit.

[4]

For the reasons that follow, I would grant leave to appeal and allow the
    appeal.  I would set aside the sentence and, in its place, substitute a
    nine-month custodial sentence.  In addition, I would set aside the two-year
    driving prohibition and impose one of five years to be served concurrently with
    the mandatory licence suspension under the
Highway Traffic Act
.

THE FACTS

[5]

During the evening of May 9, 2008, Ms. Rawn socialized for a few hours
    at a bar in downtown Hamilton with her friend, Stephanie Snyder.  Both consumed
    some alcohol.  Around 2:00 a.m. they left in Ms. Rawns SUV.  Ms. Rawn drove. 
    Ms. Snyder occupied the front passenger seat.  The two ended up on a
    residential street with a posted speed limit of 50 km per hour, where they
    encountered Marcello Clazzer, accompanied by five friends.  Mr. Clazzer was
    driving a Nissan.

[6]

Ms. Snyder started teasing and flirting with the men in the other car.
Mr. Clazzer, responding to Ms. Snyders provocative behaviour,
    accelerated.  Ms. Rawn followed suit.
Over the next 1.3 km, the two
    vehicles drove in tandem down a residential street reaching speeds of at least
    137 km per hour. Eventually, the cars collided, causing the Clazzer vehicle to
    hit the curb, bounce off and again hit Ms. Rawns car.  Ms. Rawns car flipped
    onto its roof and Mr. Clazzers car crossed the median, struck trees, and then
    a fence. Both vehicles were destroyed in the accident.

[7]

Expert evidence was provided by Jason Bayley, a professional engineer
    who was qualified as an accident reconstruction expert.  His unchallenged
    evidence, based on his examination of the scene and of data saved in the
    computerized air bag system in Ms. Rawns car, was that the two vehicles were
    travelling at the same speed and that the impact point of the collision was on
    the side of each car.

[8]

As a result of the accident, Ms. Snyder suffered serious injuries. She
    was resuscitated in hospital after her heart stopped. She remained in hospital
    for two months and in bed for another year. She continues to suffer permanent
    damage to her right arm. The bodily harm suffered by Ms. Rawn, Mr. Clazzer and the
    five passengers in his car, included lacerations, concussions, bruising, and
    broken bones.

[9]

Like Ms. Rawn, Mr. Clazzer was charged with seven counts of dangerous
    driving causing bodily harm.  Mr. Clazzer pleaded guilty to one count.  The
    sentencing judge, Justice Speyer, accepted counsels joint submission and suspended
    the passing of sentence, ordered Mr. Clazzer to comply with the terms of an
    18-month period of probation that included three months of house arrest and imposed
    a one-year driving prohibition. The remaining counts were withdrawn.

THE SENTENCING

[10]

In
    this case, the Crown sought a nine-month period of incarceration followed by 24
    months probation and a three to five-year driving prohibition.  The defence
    argued that the trial judge should suspend the passing of sentence and order a
    period of probation of 18 to 24 months and a driving prohibition in the range
    of 18 to 24 months.

[11]

At
    the outset of her reasons, the trial judge reviewed the disposition of Mr.
    Clazzers charges, as set out above.  She then focused her attention on the
    relative culpability of the two drivers.  The trial judge made note of the fact
    that Speyer J., in her reasons for sentence, had expressed the view that Mr.
    Clazzer was less culpable than Ms. Rawn.  The trial judge did not see it that
    way.  She found that she could not assign greater culpability to either driver;
    both drivers drove at excessive speeds on a residential street, putting members
    of the public at great risk. She did, however, comment on the fact that she was
    not aware of the facts that were read into the record in support of the Clazzer
    conviction.

[12]

From
    there the reasons contain a description of some of Ms. Rawns personal
    characteristics.  She was 40 years old at the time of the collision and had no
    previous criminal record.  She had a difficult childhood and at age 30 attained
    her high school equivalency.  She went on to complete a five-month program to
    be a personal support worker.  At the time of the trial, she was being treated
    for her injuries and for depression.

[13]

Next,
    the trial judge considered and rejected the Crowns argument that Ms. Rawn had
    been racing at the time of the collision.

[14]

The
    issue of parity was then addressed  the impact of the Clazzer sentence on the
    determination of a fit sentence for Ms. Rawn.  The trial judge noted that each
    driver had been charged with seven counts under the same section of the

Code
.
    Mr. Clazzer was convicted of one count, was in his 20s and, like Ms. Rawn, did
    not have a criminal record.  The trial judge also noted that Mr. Clazzer
    pleaded guilty and, contrary to Ms. Rawn, demonstrated remorse.

[15]

Finally,
    after reviewing the authorities provided by counsel and identifying general
    deterrence as the controlling principal, the trial judge imposed the sentence
    as set out above.

ISSUES

[16]

The
    Crown raises four issues:

1. Did the trial judge err in her consideration of the issue of
    parity?

2. Did the trial judge err in her identification of the
    relevant principles of sentencing?

3. Did the trial judge err in finding that Ms. Rawn was not
    racing at the time of the collision?

4. Was the sentence, in any event, unfit having regard to the
    circumstances of the offence and of the offender?

ANALYSIS

A.

The Sentence Imposed

1.       Parity - Did the
    trial judge err in law by misapplying the parity principle?

[17]

The
    principle of parity of sentences is set out in s. 718.2(b) of the
Code
:

718.2  A court that imposes a sentence shall also take into
    consideration the following principles:



(b) a sentence should be similar to sentences imposed on
    similar offenders for similar offences committed in similar circumstances.

[18]

The
    parity principle serves to preserve fairness by avoiding disparate sentences
    where similar facts relating to the offence and the offender would suggest like
    sentences.  See: Clayton Ruby,
Sentencing
, 7
th
ed.
    (Markham: LexisNexis Canada Inc., 2008), at para. 2.21.

[19]

In my view, the trial judge erred in her application of the parity
    principle in two respects.  First, the reasons disclose that she failed to
    appreciate important differences between the two offenders and the two
    offences. Second, the trial judge appears to have allowed the parity principle
    to divert her attention from other relevant sentencing factors.

[20]

There
    were many differences between the circumstances of the two offenders.

[21]

Mr.
    Clazzer was a youthful first offender who took responsibility and demonstrated
    remorse in the immediate aftermath of the accident. Ms. Rawn, while also a
    first offender, at no time accepted responsibility.  In fact, in her response
    to the trial judges invitation to address the court in advance of being
    sentenced, she maintained that the other kid in the car was more guilty than I
    was.

[22]

Mr.
    Clazzer, early in the proceedings, pleaded guilty to one offence and six charges
    were withdrawn.  His sentence was the product of a joint submission.  Ms. Rawn
    was convicted of seven offences after an eight-day jury trial.  Ms. Rawns
    sentence was hotly contested.

[23]

Significantly,
    while the offences for which both Mr. Clazzer and Ms. Rawn were convicted were
    the same, arising out of the same accident, Mr. Clazzer was sentenced in
    circumstances where the trial judge identified him as being the
least
    culpable
of the two drivers.  In contrast, Ms. Rawn was sentenced on the
    basis of the trial judges finding that she and Mr. Clazzer were
equally
    culpable
.

[24]

It
    was perhaps prescient that Speyer J., in her reasons for sentence in the
    Clazzer matter, made specific note of the effect this should have on a
    consideration of parity:

[Your sentence] reflects
the lesser role that you played
in this situation. In my view Ms. Rawn has the
greater culpability
.
    She will be dealt with by another court, but I do want the record to reflect
    that in terms of looking at sentences down the road, that in terms of parity of
    sentences, it should be kept in mind that it is this courts view that Ms.
    Rawns conduct was the
more egregious
of the two of you, although you
    both behaved terribly. [Emphasis added.]

[25]

The
    above comparison demonstrates that there were factors relevant to the
    determination of the Clazzer sentence that supported leniency.  These factors
    did not apply to Ms. Rawn.

[26]

Speyer
    J. described Mr. Clazzers sentence as on the very, very low end of a sentence
    that [she] could impose in this case.  The law is clear that the parity
    principle does not operate so as to give Ms. Rawn the benefit of the factors
    that justified Mr. Clazzers being treated with leniency.  It also does not
    operate so as to give her the benefit of Mr. Clazzers good fortune in having
    received a very, very low sentence:
R. v. Douglas
(1996), 91 O.A.C.
    224, at para. 9,
R. v. Flowers
, 2010 ONCA 129, 258 O.A.C. 97.

[27]

It
    follows that Mr. Clazzers sentence was lenient and Ms. Rawn was not entitled
    to similar consideration.  Ms. Rawns sentence should have reflected the fact
    that she was not entitled to the leniency apparent in the Clazzer sentence. 
    What is troubling is that, notwithstanding that the trial judge appears to have
    been aware of at least some of the factors that would support a more severe
    sentence for Ms. Rawn, she imposed a sentence that was more lenient.

[28]

The second concern I have about the
    trial judges application of the parity principle comes from the extent to
    which it appears to have influenced her determination of Ms. Rawns sentence.

[29]

It goes without saying that a fit
    sentence must be ascertained on an individual basis.  It is therefore
    inappropriate to allow the parity principle, a principle that, by definition
    considers another sentence imposed on another offender, to dominate the determination
    of a fit sentence.

[30]

In

R. v. Issa (T.)
(1992), 57
    O.A.C. 253, this court expressed the role of the parity principle as follows,
    at para. 9:

So long as sentencing remains an individual process there may
    be sentences meted out to offenders for participation in the same offence which
    are justifiably disparate.  [We] think that Clayton Rubys statement in
Sentencing
is correct, that the rule against unreasonable disparity in sentencing does
    not require equal sentences, but only understandable sentences when examined
    together. [Citations omitted.]

[31]

In my view,
the record
    and the similarity between the two sentences indicate that the parity principle
    unduly influenced the trial judges determination of Ms. Rawns sentence; in
    fact it would appear that she allowed the principle to dictate the result rather
    than to inform it.

[32]

The trial judges pre-occupation with the parity
    principle is apparent from the outset of the Crowns submissions as to sentence
    and dominated the ensuing exchanges with counsel.  In her relatively brief
    reasons for sentence, the trial judge kept returning to the issue. Finally, the
    parity principle featured prominently in the summary of her rationale for
    imposing the sentence she did.

2.     Did
    the sentencing judge err in law by failing to recognize that the primacy of
    general deterrence and denunciation requires a component that is punitive?

[33]

General
    deterrence and denunciation are the most important factors in the determination
    of a sentence in a case such as this one: see
R. v. Nusrat
, 2009 ONCA
    31, 244 O.A.C. 241. Other, like-minded people need to know that irresponsible
    use of a motor vehicle on our highways will not be countenanced.  A sentence
    can only denounce conduct and deter others to the extent that it is punitive.  
    The essence of general deterrence, is, therefore, punishment:
R. v. B.W.P.
,
    2006 SCC 27,

[2006] 1 S.C.R. 941, at paras. 2-5.

[34]

The
    trial judge correctly acknowledged the importance of general deterrence,
    describing the principle as being at the forefront of her determination of a
    fit sentence.  However, in my view, she erred in principle in not applying the
    principle. In my view, the sentence she imposed contained little, if any,
    element of punishment.

[35]

The
    principal component of Ms. Rawns sentence was a period of probation.  However,
    probation is regarded as a rehabilitative sentencing tool:
R. v. Proulx
,
2000 SCC 5,

[2000] 1 S.C.R. 61, at paras. 31-33. It is not considered punitive
    in nature.  This is particularly the case here as the trial judge did not impose
    any optional conditions under s. 732.1(3) of the
Code
.


[36]

The
    only potentially punitive aspect of Ms. Rawns sentence is the driving
    prohibition, the effect of which was to deprive her of her ability to drive for
    one year beyond the automatic 12-month suspension pursuant to the provisions of
    the
Highway Traffic Act
. However, while there can be no doubt that a
    driving prohibition is inconvenient for Ms. Rawn, particularly given that she
    is required to drive for work, this inconvenience would, to most, be regarded
    as a conspicuously mild response to Ms. Rawns conduct, the harm she caused and
    the danger to which she exposed others.

[37]

In
    summary, I am of the view that the trial judge erred in misapplying the parity
    principle and further erred by imposing a sentence
that did not adequately reflect the principles of
general
    deterrence and denunciation.  I therefore agree with the Crown that these
    errors led the trial judge to arrive at a sentence that was demonstrably unfit.

[38]

On
    the basis of these two errors, I would grant leave to appeal sentence and allow
    the Crowns appeal.   In the light of this conclusion, it is not necessary to
    consider the Crowns submissions relating to the trial judges refusal to make
    a finding that Ms. Rawn was street racing at the time of the collision.

B.

The Appropriate Sentence

[39]

It
    is clear that this court is entitled to review the record and impose what it
    regards to be an appropriate sentence.  See, for example,
R. v. Rezaie
(1996), 31 O.R. (3d) 713 (C.A.), at p. 719.

[40]

The
    gravity of the offence is, of course, a fundamental component of the sentence
    to be imposed: s. 718.1 of the
Code
.

[41]

The
    offence of dangerous driving causing bodily harm has been described as among
    the more serious of crimes:
R. v. McMertry
(1987), 21 O.A.C. 68, at
    para. 11. Dangerous driving puts the public at great risk of harm. The crime is
    all the more egregious when people, often innocent members of the public, are
    injured.

[42]

Here,
    Ms. Rawns driving involved speeds of nearly three times the speed limit in a
    residential area.  Her conduct caused grave personal injuries to seven people,
    particularly to Ms. Snyder, and endangered the lives of many others in the
    community. The gravity of the consequences of Ms. Rawns driving - serious
    personal injury - must be given considerable weight in determining a fit
    sentence:
Nusrat
, at paras. 65-67.

[43]

In
    terms of the range of sentences established by the jurisprudence, I note that
    in 2007, this court identified the normal range for impaired driving or
    dangerous driving causing bodily harm as between a conditional sentence and two
    years less a day:
R. v. Van Puyenbroek
, 2007 ONCA 824, 231 O.A.C. 146,
    at paras. 59-61. More substantial sentences were available in certain cases; in
Van Puyenbroek
itself a three year sentence was upheld.

[44]

Then,
    in 2007, s. 742.1 of the
Code
was amended to exclude the availability
    of conditional sentences for serious personal injury offences. Given the
    injuries suffered by Ms. Snyder, this case clearly qualifies:
Belanger
,
    at para. 4. While it follows that a conditional sentence is not available in
    this case, the more important consequence of this amendment is that it signals
    that Parliament has determined that conduct of this nature will not be tolerated.

CONCLUSION AND DISPOSITION

[45]

It
    is worth repeating - dangerous driving causing bodily harm is a serious
    offence. An appropriate sentence must give primacy to the objectives of general
    deterrence and denunciation.  To meet the requirements of these principles, the
    sentence must clearly reflect the seriousness of the conduct and its
    consequences, both actual and potential.  To meet the requirements of
    denunciation, it is necessary that there be absolutely no ambiguity in the
    message that such conduct is completely unacceptable.

[46]

Having
    regard to the Crown's position, the sentence I would impose is as follows.

[47]

First,
    I agree with the Crown that a period of incarceration is called for in order to
    meet the requirements of general deterrence and denunciation.  I would therefore
    impose a sentence of imprisonment for 9 months.

[48]

Second, in my view, a fit sentence in this case must include an
    extended period of driving prohibition.  I emphasize this aspect of the
    sentence as driving is at the core of the criminal conduct being addressed and
    at the core of the harm caused and potential harm created.  A motor vehicle
    can, in a moment of recklessness, be transformed into an object capable of
    destroying lives.  The Alberta Court of Appeal expressed this view as follows
    in
R. v. Field
, 2011 ABCA 48, 499 A.R. 178: 
[d]riving a ton of glass and metal through spaces where
    people can be expected to be present and at a speed where it is likely to be
    impossible to stop the vehicle in time to avoid calamity cannot be treated as a
    youthful indiscretion (at para. 23).

[49]

It
    must be made clear that driving a motor vehicle is a privilege, not a right.
    With that privilege comes responsibility. This responsibility entails
    respecting the laws that govern driving so that the public can reasonably
    expect that when using our road system their lives and security will not be
    threatened by unexpected reckless conduct by impulsive drivers such as Ms.
    Rawn:
Field
, at para. 22.

[50]

This
    reality must be explained, in a clear and convincing fashion to Ms. Rawn and
    others like her. To accomplish this goal, the courts response to conduct such
    as this, where drivers deliberately choose to use the roads to satisfy their
    own thrill-seeking interests, must include the loss, for an extended period of
    time, of the privilege of driving.

[51]

I
    would therefore vary the driving prohibition made under the
Code
to
    one of five years concurrent with the mandatory licence suspension under the
Highway
    Traffic Act
.

[52]

Third,
    I would set aside the probation order. I see no reason for it.

[53]

In the result, leave to appeal is granted, the appeal is allowed
    and the sentence imposed, varied in accordance with these reasons.  If
    necessary, a warrant may issue for Ms. Rawns apprehension.

Released:

JUL -9 2012                           G.J. Epstein
    J.A.

KMW                                     I agree K.M.
    Weiler J.A.

I agree
    David Watt J.A.


